Citation Nr: 0017637	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for left 
wrist arthritis, residual to a left hand injury, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left 
hand weakness and sensory disturbance, residual to a left 
hand injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 10 percent disability rating for residuals of 
a left hand injury.  In a November 1998 rating decision, the 
RO evaluated the residuals of the veteran's left hand injury 
with a 10 percent rating for left wrist arthritis, and a 
separate 10 percent rating for weakness and sensory 
disturbance.  The veteran has continued his appeal, and he is 
seeking ratings higher than the two 10 percent ratings for 
the residuals of his left hand injury.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has arthritis, with noncompensable limitation 
of motion, of the left wrist.

3.  The veteran has arthritis, with noncompensable limitation 
of motion, and diminished grip strength, of the minor joints 
of the left hand.

4.  Sensory disturbance in the veteran's left hand is limited 
to diminished sensation to pinprick of the dorsum of the left 
hand.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 10 percent rating for 
arthritis of the left wrist, and 10 percent rating for 
arthritis and diminished muscle strength of the left hand, 
with a combined rating of 20 percent.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.55, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5215, 
5309 (1999).

2.  The criteria have not been met for a rating in excess of 
10 percent for sensory disturbance of the left hand.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.123, Diagnostic Code 8615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left hand 
disability has worsened.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for an increased rating for a disability is 
generally well grounded when an appellant indicates that the 
severity of the disability has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The veteran 
claims that his left hand disability has worsened, and the 
Board finds that his claim for increased ratings for that 
disability is a well grounded claim.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran has stated that he is right handed.  His service 
medical records indicate that he sustained injuries of his 
left hand in January 1946, when a heavy object fell on that 
hand.  Treatment notes indicate that he had fractures of the 
second, third, and fourth metacarpals.  The hand, which was 
noted to be swollen, was put in a forearm cast.  Records and 
statements from later in 1946, and from 1949, reflect the 
veteran's reports that he had very little strength in his 
left hand, and that the grip strength in that hand was 
particularly diminished.

In statements and medical reports dated in the late 1980s 
through the 1990s, the veteran reported that he had never 
regained much strength in his left hand since the 1946 
injury.  He also indicated that he had diminished sensation 
in the hand, and pain in the hand and arm at times.  On VA 
examination in March 1989, the veteran reported weakness in 
his left hand.  The examiner found that the ranges of motion 
of the veteran's left fingers, hand, and wrist were normal.  
The strength of the left hand grip was slightly less than the 
right hand, and the strength of the left wrist against 
resistance was normal.  In an October 1989 hearing at the RO, 
the veteran reported that since the crush injury of his left 
hand in 1946, he had experienced intermittent pain in his 
left wrist and arm, and he had never regained much strength 
in his left hand.  He reported that he could not use a shovel 
with his left hand, and could not lift more than five or ten 
pounds with his left hand.

X-rays taken in September 1992 revealed a comminuted fracture 
of the midshaft of the distal phalanx of the left fourth 
finger.  In a March 1995 statement, the veteran wrote that in 
the last year he had developed pain with movement of his left 
wrist, and that the range of motion in his left hand and 
wrist had diminished.  On VA examination in May 1995, the 
examiner found that grip strength in the left hand was 
decreased compared to the right.  There was normal opposition 
of the left thumb with all of the fingers on the left hand.  
The range of motion of the left wrist was limited to 51 
degrees of dorsiflexion, 50 degrees of palmar flexion, 22 
degrees of radial deviation, and 34 degrees of ulnar 
deviation.  X-rays of the left hand and wrist revealed joint 
space narrowing, with subchondral sclerosis at the scaphoid-
trapezoid joint, and soft tissue calcification involving the 
radiocarpal and ulnocarpal regions.

In February and March 1996, the veteran's left hand was 
evaluated by a private orthopedic practice.  X-rays of the 
left hand and wrist showed considerable arthritic changes at 
the joint between the navicula and the lesser and greater 
multangular carpal bones, mild arthritic change at the 
interphalangeal joint of the thumb, and chondrocalcinosis in 
the joint space between the ulna and carpal bones.  Strength 
testing revealed grip strength of 89 pounds in the right 
hand, and 25 pounds in the left hand.  The examiner, Darrel 
T. Fenton, D.O., noted mild carpal tunnel syndrome in the 
left hand, as well as considerable arthritic change at the 
interarticular joint between the navicular and lesser and 
greater multangular, and a condylar calcinosis change.  Dr. 
Fenton wrote that he would consider the impairment of the 
veteran's left upper extremity to be 30 percent.

In a March 1997 statement, the veteran wrote that for about 
two years after his 1946 injury of the left hand he had very 
little power in that hand.  He indicated that for the next 
forty years, his left hand had a small percentage of the 
power of his right hand.  For the most recent ten years, he 
reported, he had more pain in the hand, and very little 
power.  On VA examination in April 1997, the veteran reported 
that he had painful stiffness in his left hand in cold 
weather.  The examiner noted tenderness and decreased 
sensation to pinprick of the dorsum of the left hand.  Muscle 
strength was 5/5 in the left hand and 4/5 in the left 
forearm.  There was pain with motion of the left wrist, and 
the range of motion was to 30 degrees of dorsiflexion, 
45 degrees of palmar flexion, 15 degrees of radial deviation, 
and 45 degrees of ulnar deviation.

The veteran was treated in July 1997 for what was found to be 
a small stroke.  At that time, he was found to have 3/5 
weakness of the left upper extremity, slight left facial 
droop, and very poor grip with the left hand.  In October 
1997, he had weakness of the left shoulder, elbow, and wrist 
compared to the right.  He had decreased grasp and flexion of 
the fingers of the left hand.

On VA examination in April 1998, the veteran reported pain 
and weakness in his left hand.  He reported that he could not 
pick up even a gallon of water with his left hand because of 
the weakness.   He reported that he also had pain in his left 
hand and arm.  X-rays revealed diffuse decrease in bone 
density, decrease in distal interphalangeal joints, with 
small osteophyte formation, and degenerative changes at the 
scaphoid, trapezium, and trapezoid intracarpal joints.  
Examination revealed tenderness on palpation of the dorsum of 
the left hand, and decreased sensation to pinprick in the 
left upper extremities.  Strength in the left hand was 4/5, 
compared to 5/5 in the right.  Motion of the left wrist was 
limited to 30 degrees of dorsiflexion, 45 degrees of palmar 
flexion, 15 degrees of radial deviation, and 15 degrees of 
ulnar deviation.  The examiner reported that she would assign 
an additional 10 to 12 degrees loss of range of motion 
because of flare-ups, pain with repeated use, weakness, 
impaired endurance, and incoordination.  The examiner stated 
the opinion that the decrease in sensation and a decrease in 
sharpness of the left hand were secondary to the 1997 stroke.

In May 2000, the veteran had a travel board hearing before 
the undersigned Board Member.  The veteran and his 
representative asserted that it was not possible to separate 
any additional impairment of his left hand and wrist due to 
his 1997 stroke from the longstanding and progressive 
disability due to the crush injuries during service in 1946.  
The veteran reported that ever since the 1946 injury he had 
had very little strength in his left hand.  He reported that 
the hand had been quite weak for about fifty years, and had 
worsened over the last eight to ten years.  He reported that 
his left hand was so weak that he could not use it for such 
tasks as holding a potato to peel it, putting a nut on a 
bolt, or fastening buttons.  He stated that he was barely 
able to hold a fork with his left hand.  He reported that he 
also had pain in his left hand at times.

The evidence indicates that the residual manifestations of 
the veteran's left hand injury include arthritic changes, 
diminished sensation, diminished grip strength, limitation of 
motion of the wrist, and intermittent pain in the hand and 
wrist.  While a VA physician has indicated that some of the 
current manifestations may be due to a 1997 stroke, the Board 
notes largely similar findings before and after July 1997 
with regard to the veteran's left hand and wrist.  The Board 
concludes that the evidence does not provide for a clear 
distinction between impairment related to the injury versus 
the stroke.  Therefore, the Board will evaluate the left hand 
and wrist based on all of the current manifestations of 
impairment.

The RO divided the evaluation of the veteran's left lower 
extremity disability into two ratings: a 10 percent rating 
under Diagnostic Codes 5309 and 5215, for arthritis of the 
wrist, and a 10 percent rating under Diagnostic Codes 5299 
and 8615, for weakness and sensory disturbance.  With regard 
to arthritis, the RO notes that x-rays show arthritis in the 
wrist, and in the joints of the palm and fingers of the hand.  
The Board finds that it is reasonable to provide ratings for 
both the major joint of the wrist, and for the group of minor 
joints formed by the other hand joints.  Arthritis is to be 
rated based on limitation of motion, with a 10 percent rating 
for each affected major joint or group of minor joints when 
the limitation of motion is noncompensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  The VA physician who 
examined the veteran in 1998 stated that an additional 10 to 
12 degrees of limitation of motion of the veteran's left 
wrist could be attributed to flare-ups, pain with repeated 
use, weakness, impaired endurance, and incoordination.  Even 
with that additional limitation of motion, the veteran's left 
wrist is not limited to less than 15 degrees of dorsiflexion 
or to palmar flexion in line with the forearm.  As the 
limitation of motion of the wrist does not reach the level 
required for a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1999), the default rating for the 
limitation of motion of the wrist is 10 percent.

Findings have varied as to whether the veteran's left 
intracarpal and interphalangeal joints have decreased ranges 
of motion, but physicians have found that he has diminished 
grip strength in the hand.  The rating schedule criteria for 
evaluating muscle group IX, the muscles involved in strong 
grasping movements of the hand, indicate that impairment of 
those hand muscles should be evaluated based on limitation of 
motion, with a minimum rating of 10 percent.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  Medical examinations have not 
indicated that any of the veteran's hand or fingers joints 
are in ankylosis, as would be required for a compensable 
rating based on limitation of motion.  Based on the 
directives of the rating schedule, the Board finds that the 
limitation of motion and diminished grip strength in the 
veteran's hand and finger joints warrants a 10 percent 
rating.  When the ratings for arthritis in the wrist and in 
the other hand joints are not added but combined, as directed 
under Diagnostic Code 5003, a 20 percent rating for arthritis 
in the left wrist and hand is warranted.

While the RO evaluated weakness and sensory disturbance 
together, the Board has found that the muscular weakness in 
the left hand is intertwined for evaluation purposes with 
limitation of motion and arthritis.  Therefore, the Board 
will evaluated the second, separate rating based only on the 
sensory disturbance.  Medical examinations have revealed 
diminished sensation to pinprick of the dorsum of the left 
hand.  The Board finds that this impairment reaches a level 
no greater than that of neuritis or mild incomplete paralysis 
of the applicable nerve of the hand, warranting a rating of 
no greater than 10 percent under Diagnostic Code 8615.  
Therefore, an increase above the current 10 percent rating 
for that aspect of the left lower extremity disability is not 
warranted.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.


ORDER

Entitlement to a 20 percent combined rating for arthritis and 
weakness in the left wrist and hand is granted, subject to 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for sensory disturbance of the left hand is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

